                       Case 19-21433-SMG          Doc 31     Filed 11/12/19     Page 1 of 2




         ORDERED in the Southern District of Florida on November 11, 2019.




                                                            Scott M. Grossman, Judge
                                                            United States Bankruptcy Court
_____________________________________________________________________________

                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                     FORT LAUDERDALE DIVISION


         IN RE:
                                                                      Case No19-21433-RBR
                 Wayne Culbertson                                     Chapter 13

                       Debtors.          /

                           ORDER GRANTING MOTION BY 21st MORTGAGE
                           CORPORATION FOR RELIEF FROM STAY DOC 24)

                 THIS CASE came before the Court on November 6, 2019 on the consent portion of the

         calendar upon Motion for Relief from the Automatic Stay filed by 21ST Mortgage Corporation

         (Doc. 19). No party filed an objection within the prescribed time period and no objection

         was raised at the hearing. The court considers the matter unopposed. It is therefore

                 ORDERED AND ADJUDGED:

                 1.     The Motion for Relief from Stay is granted.

                 2.     The automatic stay is modified to permit 21st Mortgage Corporation to take those

         steps permitted by law to take possession of, foreclose its interest in and dispose of the property

         as described as follows: LOT TWO (2) LESS THE EAST 65 FEET THEREOF AND


         O2645285.v1
                Case 19-21433-SMG         Doc 31      Filed 11/12/19    Page 2 of 2



THE EAST 45 FEET OF LOT THREE (3), BLOCK R OF CORAL RIDGE

COUNTRY CLUB SUBDIVISION, ACCORDING TO THE PLAT THEREOF, AS

RECORDED IN PLAT BOOK 36, PAGE 30, OF THE PUBLIC RECORDS OF

BROWARD COUNTY, FLORIDA and more commonly known as 2500 NE 36TH Street,

Fort Lauderdale, FL 33308, and located in Broward County, Florida, and to furnish to the

Debtor any notices required under state law regarding the date of sale and proceeds of sale.

        3.      This order is entered for the sole purpose of allowing Movant to proceed against

the property. This order does not authorize Movant to seek or obtain an in personam remedy

against the Debtor.

        4.      This Court makes no determination as to the movant's standing as to the requested

relief and makes no determination that the Debtor has defaulted on the underlying obligation.

                                                ###

Submitted by:

Leslie S. White, Esq.
Dean, Mead, Egerton, Bloodworth,
Capouano & Bozarth, P.A.
PO Box 2346
Orlando, FL 32802-2346
P: 407-841-1200
F: 407-423-1831
lwhite@deanmead.com

Attorney Leslie S. White, Esq. is directed to serve copies of this order on the parties listed and
file a certificate of service.




                                                  2
O2645285.v1
